DECISION
The application of the above-named defendant for a review of the sentence of Three years with 26 days jail time credit for Assault in the Second imposed on March 4, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
This plea of guilty was entered on a reduced charge of Assault in the Second Degree the original charge being attempted Murder. The facts of the crime were that the defendant shot the victim with a .22 calibre rifle. Under the circumstances the sentence of three years seems sufficiently lenient.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.